Stetjepu, J.
(dissenting in part). I cannot agree that items 3 and 4 are arbitrable under the collective bargaining agreement.
Primarily the collective bargaining agreement is a supplement to the individual agreements. It makes changes in those agreements primarily in the fields of rates of pay, vacation, sick leave and the like. As pointed out, the collective agreement recognizes and preserves the individual agreements and by its express terms “ does not, except to rates of pay and conditions of employment as changed hereby, affect individual contracts ”. (Emphasis supplied.) The collective agreement does not purport to make any change in the security deposited by the driver salesmen. Actually, it does not mention the security and one can read the entire agreement without ever learning that security was deposited, or what it was supposed to secure. The subject is just not dealt with. The majority apparently confuses security with credits and relies on a section of the collective agreement which deals with credits. But that is not what the union seeks to arbitrate. It asks for a determination of whether the drivers are entitled to a return of all security with interest regardless of offsets. This would mean an arbitration of the security provisions in the individual contracts and can mean *308nothing else. And this the majority concedes is not arbitrable. So it should be clear that item 4 should be stayed.
Item 3 of the demand for arbitration deals with credits. It is true that the collective agreement has a provision for credits. It changes the individual contracts to the extent that, except under certain conditions, the driver shall not bo responsible for the first $3 loss per customer of credit extended. And if the union wished to arbitrate whether this clause was violated in the accounting which the company made with any of its drivers, it would have a perfect right to do so. But that is not what the item seeks. It asks an adjudication that the driver should not be responsible for any credits. Responsibility for credits is not fixed by the collective agreement, it is assumed to exist, and the only change is the exemption of the first $3 per customer. The change is arbitrable, but the drivers’ general liability is not.
With the conclusions reached in regard to individual drivers as affected by prior proceedings between them and the employer, I am in accord.
The order appealed from should be modified by eliminating items 3 and 4 of the demand and as to certain drivers in accordance with the majority opinion and, as so modified, affirmed.